Citation Nr: 1328582	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-30 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the Board's issuance of the May 17, 2013 
decision denying the Veteran's appeal in the matter of 
entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and depression should 
be vacated on the basis of an incomplete record.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Chicago, Illinois, which, in pertinent part, denied 
service connection for PTSD.  As discussed in the Board's 
January 2010 remand, the Veteran's claim for service 
connection for PTSD encompasses any acquired psychiatric 
disorder, and therefore has been recharacterized to reflect 
this broader scope.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).

The Veteran testified at a September 2009 Travel Board 
hearing before the undersigned at the Chicago RO.  A 
transcript of the hearing has been associated with the 
claims file.

After remanding this claim for further development in 
January 2010, the Board denied this claim in a January 2011 
decision.

The Veteran appealed the Board's January 2011 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2011 Order, the Court endorsed a 
November 2011 joint motion for remand, vacated the January 
2011 Board decision denying the claim, and remanded the 
matter for compliance with the instructions in the joint 
motion. 

In October 2012 the Board remanded the matter for an 
addendum opinion to address whether there was clear and 
unmistakable evidence that the Veteran's psychiatric 
disorders pre-existed service; and of so, whether there was 
clear and unmistakable evidence that the pre-existing 
psychiatric disorders did not increase in severity in 
service, with consideration of his being involved in a motor 
vehicle accident in service.  An addendum opinion was 
subsequently provided in October 2012 that addressed the 
questions posed in the Board's remand.  The remand has 
therefore been substantially complied with and the case is 
now ready for appellate review.

In May 2013 additional evidence was submitted by the 
Veteran's representative with a waiver of regional office 
consideration.


FINDINGS OF FACT

1.  On May 17, 2013, the Board issued a decision denying the 
Veteran's appeal in the matter of entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and depression. 

2.  Evidence pertinent to the matter addressed in the May 
17, 2013 Board decision was in VA's possession at the time 
of the decision, but was not associated with the Veteran's 
claims file, and was not considered in that decision.

3.  The Veteran has an acquired psychiatric disorder 
characterized as depression and PTSD that was incurred in, 
or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The Board's issuance of the May 17, 2013 decision 
denying the Veteran's appeal in the matter of entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD and depression was based on an incomplete 
record and constituted a denial of due process, requiring 
vacatur of that decision.  38 U.S.C.A. § 7104(a)  (West 
2002); 38 C.F.R. § 20.904 (2013).

2.  The criteria for service connection for an acquired 
psychiatric disorder characterized as depression and PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied 
due process of law or when benefits were allowed based on 
false or fraudulent evidence. 38 U.S.C.A. § 7104(a)  (West 
2002); 38 C.F.R. § 20.904. 

In May 2013, the Board issued a decision denying the 
Veteran's appeal in the matter of service connection for an 
acquired psychiatric disorder.  It has subsequently been 
brought to the Board's attention that evidence had been 
received by the Board but was not associated with the claims 
file at the time of appellate review. Accordingly, the Board 
finds that the May 17, 2013 Board decision was based on an 
incomplete record and violated due process. 

As the May 17, 2013 Board decision denied the Veteran due 
process of law, that decision must be vacated.  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal. 38 C.F.R. § 20.1100(b). 
  
II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  In this decision, the Board 
grants service connection for an acquired psychiatric 
disorder characterized as depression and PTSD.  This award 
represents a complete grant of the benefit sought on appeal.  
Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary. 

III.  Service Connection

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression.  Specifically, the Veteran argues that while on 
active duty he was involved in a car accident in which he 
was the driver, and a fellow service member died.  He 
contends that his current psychiatric problems stem from 
this event. 

A statement by the Veteran's daughter received by VA in 
November 2006 reflects that the Veteran had told her that 
the Air Force never questioned his mental health prior to 
the car accident.  The Veteran's daughter also stated that 
the Veteran reported to her that for a year after the 
accident he could not look at a passing car, pass a bridge, 
or hear a car passing quickly without ducking his head in 
fear.  The Veteran's daughter stated that she had observed 
the Veteran "shaking these thoughts from his head."  She 
stated that the Veteran continued to have a fear of driving 
and indeed has not been driving cars since 1994, and that he 
continues to suffer from intrusive thoughts of the accident. 

At the September 2009 Board hearing before the undersigned, 
the Veteran stated that after the in-service automobile 
accident, he began seeing a psychiatrist regularly on base.  
The Veteran stated that at that time his superiors felt that 
"something was missing" or that he "was just not functioning 
right."   

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table).  The second and third elements may 
be established by showing continuity of symptomatology.  
Continuity of symptomatology may be shown by demonstrating 
"(1) that a condition was 'noted' during service or any 
applicable presumption period; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology."  
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also 
Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay 
evidence is competent and sufficient in a particular case is 
a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms 
and a stressor event in service; and credible supporting 
evidence that the claimed stressor event in service 
occurred.  38 C.F.R. § 3.304(f). 

VA amended 38 C.F.R. § 3.304(f) to liberalize the 
evidentiary standard for establishing a required in-service 
stressor where a claimed stressor is related to fear of 
hostile military or terrorist activity.  See 75 Fed. Reg. 
39,843 (stating that the amendments are applicable to 
appeals currently before the Board that have not yet been 
decided). 38 C.F.R. § 3.304(f)(3) (2013).  Here, the 
Veteran's claimed in-service stressor is not related to fear 
of hostile military or terrorist activity but rather to his 
involvement in a car accident, the occurrence of which has 
been established.  Thus, the amendment to section 3.304(f) 
is not applicable to the present claim. 

In some circumstances, certain chronic diseases listed at 38 
C.F.R. § 3.309(a) may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
from discharge from service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§ 3.309(b).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  Id.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id. 

However, the continuity and chronicity provisions of 38 
C.F.R. § 3.303(b) only apply to the chronic diseases 
enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 
F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b)  
to a chronic disease not listed in 38 C.F.R. § 3.309(a)  as 
"a substitute way of showing in-service incurrence and 
medical nexus").

In instances where the disability at issue is not considered 
a chronic disease under 38 C.F.R. § 3.303(b), the only two 
avenues for establishing service connection are by 
demonstrating that the disability occurred coincident with 
service under 38 C.F.R. § 3.303(a); or when the evidence 
shows that a disease diagnosed after service was incurred in 
service under 38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  A history of conditions 
existing prior to service recorded at the time of the 
entrance examination does not constitute a notation of such 
conditions for the purpose of establishing whether the 
Veteran was of sound condition at enlistment.  See 38 C.F.R. 
§ 3.304(b)(1).  However, the recording of such a history in 
the entrance examination will be considered together with 
all other material evidence in determinations as to 
inception of the disability at issue.  See id.  The Board 
notes that the presumption of soundness can be rebutted by 
clear and unmistakable evidence consisting of the Veteran's 
own admission of a pre-service history of medical problems 
during inservice clinical examinations.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994). 

In this regard, in order to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
See Wagner v. Principi, 370 F 3d 1089, 1096   (Fed. Cir. 
2004); VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-03. 

The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition. 38 U.S.C. § 
1153; 38 C.F.R. § 3.306  (2012); Wagner, 370 F 3d at 1096.  
If this burden is met, then the veteran is not entitled to 
service connection benefits. Wagner at 1096.  A pre-existing 
disease or injury will be presumed to have been aggravated 
by service only if the evidence shows that the underlying 
disability underwent an increase in severity.  Townsend v. 
Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In 
contrast, a flare-up of symptoms, in the absence of an 
increase in the underlying disability, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97   (1991); see also Green v. Derwinski, 1 
Vet. App. 320, 323 (1991) (evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering 
whether lay evidence is competent the Board must determine, 
on a case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that the Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  
Moreover, the Veterans Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A] medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions."). 

Turning now to the facts of this case, initially the Board 
notes that the issue of whether the Veteran is considered 
sound at entry into service is raised.  The Veteran's April 
1971 entrance examination is negative for diagnoses or 
clinical findings relating to a mental health disorder.  The 
Veteran was found to be psychiatrically normal.  Therefore, 
the Veteran is considered sound at entry unless there is 
clear and unmistakable evidence that he had a psychiatric 
disability that pre-existed service.  On the report of 
medical history, the Veteran indicated that he had a history 
of depression or excessive worry as well as an excessive 
drinking habit.  Given that the presumption of soundness can 
be rebutted by clear and unmistakable evidence consisting of 
the Veteran's own admission of a pre-service history of 
medical problems during inservice clinical examinations, the 
Board finds that the presumption of soundness has been 
rebutted by the Veteran's statements on his entry 
examination report.  See Doran v. Brown, 6 Vet. App. 283, 
286 (1994).  Therefore, the next inquiry in this case is 
whether there is clear and unmistakable evidence that the 
Veteran's pre-existing psychiatric disability was not 
aggravated by military service.

The service treatment records show that in November 1971, 
the Veteran was diagnosed with a situational reaction.  It 
was noted that the Veteran had been working in the Heat Shop 
on base and that he expressed marked worries about working 
with electricity.  He stated that he was afraid he would 
electrocute or shock himself.  It was noted that there was 
no evidence of a neurosis or psychosis.  

A June 1972 medical evaluation reflects that the Veteran 
wanted to be discharged from the Air Force because he felt 
that "blacks [were] given a hard time" due to 
discrimination.  It was noted that the Veteran had recently 
been reprimanded for being absent without leave (AWOL) and 
for fighting.  It was also noted that the Veteran had been 
arrested in civilian life on a number of occasions for 
vagrancy and curfew violations.  On examination, the 
examiner found no evidence of neurosis, psychosis, or 
organic brain disease.  The Veteran was diagnosed with a 
character and behavior disorder and an "inadequate 
personality." 

A line of duty determination reflects that in July 1972 the 
Veteran was involved in a car accident and sustained a 
compound fracture of the arm and minor cuts.  The Veteran 
was the driver of the vehicle.  Another service member was 
killed in the accident and two other service members were 
injured. 

In August 1972, a service examination report reflects that 
the Veteran's psychiatric condition was found to be abnormal 
based on the interview described in the June 1972 medical 
evaluation discussed above.  A copy of this medical 
evaluation was attached to the August 1972 examination 
report.  It was also noted in this report that the Veteran 
reported difficulty sleeping because of an automobile 
accident involving the death of a friend in which the 
Veteran was the driver.  

An October 1972 service treatment record reflects that 
discharge had been recommended for the Veteran due to an 
inadequate personality disorder.  The Veteran separated from 
service in December 1972. 

After service, private hospital records dated from 1994 to 
1998 show the Veteran was admitted on July 21, 1994 with a 
principal diagnosis of opioid dependence and secondary 
diagnoses of cocaine and alcohol dependence and depressive 
disorder.  The Veteran mentioned that he had had previous 
psychiatric care at the same hospital in 1988 and 1991.  It 
was noted that the Veteran began using drugs approximately 
20 years ago and also exhibited signs and symptoms of 
depression, as well as a disorder of affect.  A later 
statement from the Veteran in July 1994, however, shows that 
he denied any psychiatric history but complained of 
increased depression and suicidal ideation in April.  An 
occupational therapy initial assessment notes that the 
Veteran reported difficulty with recall; it was noted that 
his memory appeared select.  He also reported difficulty 
managing his anger.  He had a history of violence and 
conflict.  The Veteran was discharged from the hospital on 
July 30, 1994.  

A December 2000 VA treatment record reflects that the 
Veteran reported a history of being unable to complete 
schooling since 1973.  He also reported symptoms of moderate 
depression including fatigue, insomnia, and low motivation 
to complete tasks.  After an examination, the Veteran was 
diagnosed with dysthymic disorder and an antisocial 
personality disorder with borderline traits. 

A January 2001 VA treatment record reflects that the Veteran 
reported difficulty with attention, concentration, memory, 
and ability to follow through on tasks throughout his 
adolescence and adulthood. 

A March 2005 VA treatment record reflects that the Veteran's 
history of violence to self and others included being a 
victim of childhood physical and possible sexual abuse, 
gang-related violence during his teens, and being involved 
in an automobile accident during service.  After examining 
and interviewing the Veteran, the treating psychiatrist 
concluded that the Veteran might qualify for a diagnosis of 
PTSD from childhood antecedents including physical and 
perhaps sexual abuse.  She also found that the Veteran had a 
mood disorder secondary to a forty-year history of substance 
use exacerbated by life circumstances, a personality 
disorder, a childhood head injury, and possible cognitive 
problems.  The Veteran was diagnosed with depression and 
"probable PTSD from childhood antecedents," as well as a 
personality disorder. 

At a March 2006 VA examination, the Veteran described long-
standing depression and difficulty sleeping.  His symptoms 
occurred frequently and were moderate in severity.  The 
examiner diagnosed the Veteran with major depression but did 
not find evidence to support a diagnosis of PTSD. 

An article submitted by the Veteran reviews a book published 
by the American Psychological Association, which reflects a 
finding that motor vehicle accidents are the leading cause 
of PTSD in the general populations.  The authors further 
found that many of those who suffered from PTSD who had been 
in a motor vehicle accident also suffered from depression.  

Another article submitted by the Veteran reflects that 
psychological disorders, such as depression, can predispose 
an accident victim to developing PTSD.  The article reflects 
that the main symptoms of PTSD are, among other things, re-
experiencing of the traumatic event, persistent avoidance of 
stimuli associated with the trauma, and symptoms of 
increased arousal that were not present prior to the trauma.  
Next to this passage, the Veteran wrote in a marginal note 
that for two and a half years he would duck when passing 
cars on the highway.  The article also states that those who 
had been in a car accident or experienced other trauma were 
more likely to suffer from PTSD in subsequent car accidents.  
The Veteran noted here in the margin that he had been in a 
car accident a few months prior to the one at issue.  The 
article further states that survivors of car accidents in 
one study developed a fear of driving.  The Veteran noted 
here in the margin that he stopped driving in 1994 due to 
thoughts of disaster.  Finally, the article states that in 
one "particularly severe" case a man still experienced 
insomnia, gastrointestinal problems, persistent worry, and 
headaches twelve years after an automobile accident.  The 
Veteran noted in the margin that he suffered an ulcer at age 
35 and colitis or Crohn's disease at age 49.  

A July 2007 VA examination report reflects that after 
reviewing the claims file and examining the Veteran, the 
examiner found that the Veteran had major recurrent 
depression.  It was found that his symptoms did not meet the 
criteria for PTSD because the Veteran did not report 
behavior or social changes, re-experiencing, or heightened 
physiological arousal due to service. 

In the March 2010 VA examination report, the examiner 
reviewed the Veteran's claims file and provided an extensive 
overview of the medical evidence therein.  On interviewing 
the Veteran, the examiner noted that the Veteran showed no 
emotion when discussing the in-service automobile accident.  
The Veteran stated that he could not remember any difficult 
dreams, but did have flashbacks of his "past history."  The 
Veteran stated that he had suffered from depression since he 
was a child.  

After carefully reviewing the claims file and interviewing 
and examining the Veteran, the examiner diagnosed the 
Veteran with bipolar affective disorder with depression and 
paranoia.  He also found that the Veteran had a sociopathic 
personality disorder.  It was noted that the Veteran had 
severe childhood abuse and a family history of addiction and 
depression.  The Veteran did not show any signs of PTSD 
related to military service.  The examiner noted that in 
some VA treatment records (discussed above) there was an 
indication that the Veteran had childhood onset PTSD from a 
chaotic environment, deprivation, and severe physical abuse.  
However, the Veteran did not show PTSD symptoms during the 
examination under the DSM-IV criteria.  He did not have 
behavior or social changes, re-experiencing, or heightened 
physiological arousal due to service.  The examiner 
concluded that the Veteran's bipolar disorder and depression 
were not etiologically related to military service but 
rather to his early developmental years.  The examiner 
further found that the automobile accident in service did 
not constitute a stressor for the Veteran in terms of a 
diagnosis of PTSD.  The examiner concluded that many of the 
Veteran's difficulties were related to his personality 
disorder and a lifelong pattern of maladaptive behavior. 

In an April 2010 VA treatment record, the Veteran reported 
experiencing heightened anger and vigilance regarding a 
conflict that his son was having with someone to whom his 
son owed money.  This was found by the treating provider to 
be the Veteran's "current crisis."  The Veteran also stated 
that he was reflecting more frequently and more intensely on 
issues in his own personal history.  The Veteran was 
referred to a day hospital program. 

In VA treatment records dated from late April through June 
2010 and reflecting treatment at the day hospital program 
alluded to above, the Veteran began reporting a sense of 
numbness and "disassociation" of the left arm and 
psychiatric symptoms relating to the car accident in service 
as follows. 

In a May 2010 VA treatment record, the Veteran stated that 
he lost consciousness after a car accident while he was in 
the military.  He stated that he pulled the surviving 
passengers from the car with his left hand as his right hand 
had been injured.  He reported that occasionally he could 
not feel his left hand or arm and did not recognize it as 
his own.  He thought this experience might be 
"psychosomatic." 

In another May 2010 VA treatment record, the Veteran was 
tearful when he described the accident and stated that he 
had thoughts of cutting his left arm off to free himself 
from the guilt of not saving the friend who died in the 
accident. 

Another May 2010 VA treatment record reflects that the 
Veteran reported recurring and intrusive thoughts about his 
in-service car accident.  The Veteran stated that at times 
he heard an "audible sound" of someone moaning in pain, and 
that at those times his left arm tended to stiffen up.  The 
treating VA psychiatrist stated that the Veteran had 
symptoms of PTSD related to the car accident in service.  
The Veteran's symptoms included re-experiencing, intrusive 
memories, nightmares, intense physical reactions when 
thinking of the trauma, numbing and avoidance, and poor 
sleep. 

In additional VA treatment records dated in May 2010, the 
Veteran continued to describe intrusive memories and other 
symptoms associated with PTSD related to the car accident. 

A June 2010 VA treatment record reflects that the Veteran's 
depressive, anxious, and dissociative symptoms appeared to 
"clearly relate" to the car accident in service, warranting 
a diagnosis of PTSD and undifferentiated somatoform 
disorder.  This record was authored by a psychology extern. 

As previously discussed, the Board primarily relied on the 
March 2010 examination report in denying the Veteran's claim 
in January 2011.  However, the Court vacated the Board's 
January 2011 decision and remanded the matter, pursuant to a 
joint motion for remand.  The parties to the joint motion 
determined that the Board should consider whether the March 
2010 VA examination adequately addressed whether the 
Veteran's pre-existing psychiatric conditions were 
aggravated by service, and to determine whether the motor 
vehicle accident in service caused or aggravated the current 
psychiatric conditions.  The joint motion also mentioned 
that the examiner should address the Veteran's lay evidence 
of pre-service depression and sleep problems under the 
correct clear and unmistakable evidence standard, rather 
than the Board's determination in the decision that the 
Veteran's self-reported depression and sleep problems 
constituted "significant" evidence that rebutted the 
presumption of soundness.

During the interim, the Veteran submitted a private medical 
opinion from Dr. Maloof, a staff psychiatrist, who noted the 
findings in the service treatment records, including the 
motor vehicle accident, and that the Veteran held himself 
responsible for the passenger who died in the car accident, 
had had many avoidant and physical symptoms since that time, 
and had not driven a car since 1994.  Dr. Maloof also noted 
that a military doctor, Captain Brown, had noted in August 
1972 that he would not recommend discharge for the Veteran 
at that time as the Veteran had been cooperative, 
understanding, and capable and with a little extra effort 
his being retained in the Air Force would be a benefit both 
to him and the Air Force.  The Board notes that the 
treatment record referenced by Dr. Maloof was in the context 
of the Veteran's continuing medical problems with his right 
forearm fracture.  Dr. Maloof found that the Veteran's 
lateness, Article 15s, and fear around his work situation in 
the military involving electricity undoubtedly led to his 
discharge from the service shortly after the car accident.

Dr. Maloof cited to a White House/ USA Freedom Corps report 
in May 2007, which stated that "Not only are almost half of 
those in car accidents at a noticeable risk for developing 
PTSD, but there are other non-symptomatic signs that affect 
them, like having trouble on the job and in school, 
maintaining friendships, and not being able to enjoy leisure 
time."  Dr. Maloof noted that for two and a half years the 
Veteran would duck when passing cars on the highway and had 
not driven a car since 1994.  Dr. Maloof further noted that 
a July 2007 VA evaluation, which noted an Axis I diagnosis 
of major depression with the criteria for PTSD not being 
met, indicated that there was no rapport maintained with the 
Veteran to elicit the PTSD symptomatology, as no other 
evaluator gave the Veteran such an Axis I diagnosis.

Dr. Maloof went on to note the Veteran's childhood years 
including witnessing sexual assault by his older brother 
against his younger brother.  Dr. Maloof also noted that 
PTSD was not recognized until 1980 and that previous 
clinicians who had evaluated the Veteran had had various 
reactions to him.  Dr. Maloof determined that the Veteran 
had not been cooperative with a man whom he considered was 
"ogling" him in a sexual manner.  Dr. Maloof listed the 
current diagnostic criteria for assessing a PTSD diagnosis 
and determined that the record demonstrated that the Veteran 
was clearly suffering from PTSD in that he was the driver of 
a car that crashed and caused injuries to himself and other 
passengers including the death of one of the passengers.  
The Veteran's response had involved intense fear, 
helplessness, and horror.  Dr. Maloof found that the 
Veteran's response was not that of an inadequate personality 
but one who took responsibility for the safety of friends.  
Dr. Maloof noted that the Veteran's emotional response was 
to blame himself for the death of the passenger and that 
this had led to diagnoses of depressive symptoms, despite 
therapeutic efforts.  Dr. Maloof also commented that the 
evaluator who had diagnosed him as having major depression 
with no PTSD components seemed to be inappropriate, as it 
was reasonable to claim culpability as a driver of an 
accident.  Dr. Maloof determined that the Veteran's failure 
to protect his younger brother when he was a child also was 
a factor in his guilt but did not qualify as childhood PTSD.

In summary, Dr. Maloof concluded that the Veteran's PTSD was 
chronic and had lasted well over three months.  Dr. Maloof 
also determined that the emphasis on childhood sexual abuse 
and its sequelae had focused on its contribution to a 
childhood form of PTSD, which did not seem to fit the 
Veteran's condition.  Dr. Maloof found that the history of 
parental neglect, gang-related head trauma, drug abuse, 
physical and sexual abuse, sleep difficulties, and 
depressive symptoms were more characteristics of various 
adolescent disorders and did not appear to have a direct and 
undebatable primary cause for the Veteran's adult PTSD, 
which clearly was more significant in his symptomatology, as 
noted in this report.  Dr. Maloof indicated that symptoms 
occurred soon after the car accident and had only gradually 
been appreciated by clinicians evaluating and treating the 
Veteran.  Dr. Maloof stated that he believed the personality 
disorder diagnosis was a rather routine label used at the 
time of the Veteran's military service to allow for early 
discharge with no responsibility owed by the service.  Dr. 
Maloof also determined that the Veteran's discomfort and 
lack of attention to his physical and mental state by his 
superiors seemed to aggravate his behavioral symptoms rather 
than mitigate them.  The Veteran claimed to be in a "fog" 
after the accident and unable to attend to his duties, which 
led to his disciplinary actions supporting his discharge 
soon after the car accident.  The final diagnosis was Axis 
I: PTSD, chronic.  It was Dr. Maloof's opinion that based on 
the records that the Veteran's mental disorder was as likely 
as not due to his military service.  

The Veteran's attorney submitted argument in August 2012 
along with the medical opinion from Dr. Maloof.  The 
attorney's argument was that notwithstanding the Veteran's 
pre-service history of childhood neglect, gang-related head 
trauma, drug abuse, physical and/or sexual abuse, sleeping 
difficulties, and depression, there was no clear and 
unmistakable evidence that the Veteran's psychiatric 
condition existed prior to service and was not aggravated by 
service.  The attorney noted that even though there was a 
medical history of depression and sleep problems prior to 
service, medical history alone did not constitute clear and 
unmistakable evidence, citing Crowe v. Brown, 7 Vet. App. 
238, 246 (1994) in making this argument.  The attorney also 
questioned whether the Veteran's self-reported history alone 
could conclusively show that he suffered from a psychiatric 
condition prior to service.  The attorney further argued 
that because Dr. Maloof had found that the Veteran's 
childhood experiences did not appear to have a direct and 
undebatable primary cause for his PTSD, that this difference 
of opinion was enough to establish that there was not clear 
and unmistakable (i.e., undebatable) evidence of a pre-
existent diagnosis of PTSD.  Finally the attorney asserted 
that even if it was presumed that the Veteran's PTSD pre-
existed service additional analysis of aggravation needed to 
be considered as the VA examinations of record assumed 
without explanation that the Veteran's psychiatric condition 
was the same at separation as it was when he enlisted into 
the service, citing Quirin v. Shinseki, 22 Vet. App. 390, 
397 (2009).

In October 2012, the Board determined that remand was 
necessary for a supplemental opinion to address whether the 
Veteran's pre-existing psychiatric conditions were 
aggravated by service with consideration of whether the 
motor vehicle accident in service caused or aggravated any 
psychiatric disorder.

In October 2012, a VA medical opinion was provided.  The 
examiner noted a review of the claims file including a copy 
of the October 2012 remand, the findings in May and June 
2010 VA treatment records, as well as the findings on the 
August 2012 private examination report.  In addition, March 
2006, July 2007, and March 2010 VA examination reports were 
carefully reviewed.  The examiner determined that to a 
reasonable degree of medical certainty the Veteran did not 
suffer from PTSD and had not met the DSM-IV criteria for 
PTSD in all examinations by forensic examiners, non-
advocates, and non-biased examiners in March 2006,  July 
2007, and March 2010, and did not meet the DSM-IV criteria 
for depression.  All examiners were independent, reviewed 
all treatment records, and followed the national criteria 
for compensation and pension.  The examiner further 
determined that the treatment records did not delineate 
symptoms when diagnoses of PTSD were made, nor did they 
delineate them in any manner that would meet the criteria 
for PTSD.  

With respect to depression, the examiner noted that the 
Veteran had reported depression since he was 5.  His 
symptoms included sadness, and he could not recall being 
happy as a child.  His depression worsened when he was 
separated from his wife and was diagnosed with hepatitis C 
and colitis in 2007.  The examiner noted that the Veteran 
did not report depression again until 1998 when he reported 
an increase with a history of substance dependence.  The 
examiner determined that the Veteran's military service 
occurred too far in the past to have been related to his 
complaints in 1998.  The examiner also determined that the 
claimed condition, which clearly and unmistakably existed 
prior to service, was clearly and unmistakably not 
aggravated beyond its natural progression by an in-service 
injury, event, or illness.  The rationale was that the 
Veteran did not report aggravation of any depression until 
1998, too far removed from military service to be related.  
The examiner further noted that his symptoms of depression 
began at age 5 and that his childhood precipitants for 
depression were physical abuse and probable witnessing of 
sexual abuse when he was living with his grandparents.  The 
examiner determined that it did not appear that he had any 
complaints of depressive episodes in the military, and not 
until 1998.  He also abused heroin and cocaine for about 20 
years, and began alcohol abuse in his teens, which was not 
worsened by military service.  It was noted that the April 
1971 induction physical showed he complained of "frequent 
trouble sleeping, depression and what he felt was an 
excessive drinking habit."  In the military he was diagnosed 
as "no evidence of mental status changes, diagnosis of 
character and behavior disorder of inadequate personality."  
A note after the auto accident indicates that he had some 
difficulty sleeping but no long term effects were noted.  It 
was also noted that when the Veteran discussed the auto 
accident in the military when one person died that he showed 
no emotion, as he was discussing the accident, and did not 
show any evidence of any DSM-IV criteria related to the 
accident.

Another private medical opinion was submitted in May 2013 
from Dr. Iofin.  Dr. Iofin indicated a thorough review of 
the Veteran's psychiatric history and noted that he had 
conducted a telephone interview with the Veteran.  He 
further listed his qualifications and noted that his 
findings and conclusions were based on personal medical and 
psychiatric experience and medical literature on depression 
and PTSD symptoms and diagnoses.  Dr. Iofin found that the 
Veteran had "a significant amount of psychiatric problems 
directly related to sequelae of the motor vehicle accident" 
including depression and PTSD.  See Iofin opinion, p. 19.  
While he acknowledged the evidence concerning pre-existing 
depression prior to service and a difficult childhood, he 
noted that there was no evidence of psychiatric pathology 
before the motor vehicle accident took place, as the Veteran 
was found to be psychiatrically and mentally stable in the 
entrance examination for the military, and abnormal on 
mental evaluation after the motor vehicle accident in 
service, and also reported difficulty sleeping after the 
accident.  Dr. Iofin also mentioned that the Veteran 
developed phobias of cars and driving and bridges, since he 
had fallen asleep while driving and the car had flipped over 
a bridge.  See Iofin opinion, pp. 4-7.  Dr. Iofa determined 
that the data showed that the depression the Veteran had 
before enlisting into service was minor and did not impair 
his functioning and that he had much more significant and 
severe manifestations of depression in the form of major 
depressive disorder related to the motor vehicle accident, 
as well as complex PTSD with different specific phobias 
related to the motor vehicle accident.  See Iofin opinion, 
p. 19.

As previously discussed, in order to rebut the presumption 
of soundness for disorders that are not noted at entry, 
there must be clear and unmistakable evidence of a pre-
existing disability and clear and unmistakable evidence that 
the pre-existing disability was not aggravated by service.   
The clear and unmistakable evidence standard is a high bar 
to meet.  As noted, the record shows clear and unmistakable 
evidence of a pre-existing psychiatric disorder based on the 
Veteran's statements during clinical evaluation at entry 
into service that he had depression prior to service.  The 
Board notes that the Veteran's attorney has argued that 
medical history alone does not constitute clear and 
unmistakable evidence that a current medical condition pre-
existed service; and that such a determination requires 
independent medical evidence, citing to Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  The Board notes that in Crowe 
the issue was whether the Veteran's reported history of 
asthma prior to service with no recurrence constituted clear 
and unmistakable evidence of a pre-existing asthma 
diagnosis.  The Court determined that the Board had not 
addressed the issue of clear and unmistakable evidence of a 
pre-existing disability in that case and that a medical 
opinion would be necessary to resolve the issue.  Id.  
However, the case presently being addressed is different in 
that the Veteran reported a history of sleep problems and 
depression with no indication that they had resolved.  The 
Veteran's statements and subsequent medical treatment 
records consistently note ongoing symptoms of depression, 
rather than depression that was acute or that had previously 
resolved prior to service.  Therefore, this case is not 
directly in line with the facts addressed in Crowe.  

Moreover, as discussed above, the record does in fact 
contain at least one medical assessment that the Veteran's 
depression clearly and unmistakably pre-existed service from 
the VA examiner in October 2012.  The opinion was based on 
review of the medical records and the Veteran's statements 
that he had suffered from depression since he was 5 with the 
precipitants for depression being physical abuse and 
probable witnessing of sexual abuse.  Again, the service 
treatment records note at entry that the Veteran reported in 
the April 1971 report of medical history that he had a 
history of depression and sleep problems prior to service.  
The Board again notes that the presumption of soundness can 
be rebutted by clear and unmistakable evidence consisting of 
the Veteran's own admission of a pre-service history of 
medical problems during inservice clinical examinations.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

However, the medical evidence does not show clear and 
unmistakable evidence that the Veteran's pre-existing 
psychiatric disorder was not aggravated by his military 
service.

The Veteran was in a motor vehicle accident in service, in 
which he was the driver and someone died.  The motor vehicle 
accident and death of one of the service members involved 
was documented in the service treatment records.  The 
service treatment records also note that after the accident 
the Veteran was found to be psychiatrically abnormal and 
suffered from problems sleeping.  After service, there are 
multiple conflicting medical opinions regarding what present 
psychiatric diagnoses the Veteran has and whether they are 
related to the car accident in service.  The March 2010 VA 
medical opinion was found to be inadequate by the Court, 
pursuant to a Joint Motion for Remand, as the examiner did 
not consider the proper clear and unmistakable evidence 
standard with respect to the issue of aggravation of pre-
existing disorder.  In the more recent opinions, Dr. Maloof, 
a private psychiatrist, determined that the Veteran had PTSD 
related to the motor vehicle accident in service and not 
related to his childhood traumas.  Dr. Iofin, another 
private psychiatrist, also determined that the Veteran had 
PTSD and a depressive disorder related to the motor vehicle 
accident in service.  The rationale for these opinions was 
the medical evidence prior to the car accident and post-
accident, and the medical evidence after the Veteran's 
military service.  

The October 2012 VA examiner found, however, that the 
Veteran did not have PTSD and that his depression was not 
aggravated by service, as he did not show much emotion when 
describing the car accident in service and did not seek 
treatment for depression until after service in 1998 for 
reasons unrelated to the car accident in service. 

All of the medical professionals considered the Veteran's 
psychiatric history and the motor vehicle accident in 
service and provided rationales for their opinions, but came 
to different conclusions.  There is no reason shown to value 
one opinion over the other.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303-04 (2008) (In determining the 
probative value of a medical opinion, assess whether a 
medical expert was fully informed of the pertinent factual 
premises (i.e., medical history) of the case, whether the 
medical expert provided a fully articulated opinion, and 
whether the opinion is supported by a reasoned analysis.).  
These conflicting and equally-weighted medical findings do 
not approximate the high standard of clear and unmistakable 
evidence that the Veteran's pre-existing psychiatric 
disorder was not aggravated by service, as the issue of 
aggravation is not undebatable.  Therefore, the presumption 
of soundness has not been rebutted with respect to the issue 
of a pre-existing psychiatric disorder and the issue is 
whether the Veteran's current psychiatric diagnoses are 
related to his military service.  

The Board finds that the evidence is relatively equally-
balanced in terms of whether the Veteran's current 
depression and PTSD are related to his military service, 
based on the post-service medical opinions provided, for the 
same reasons as noted above; specifically there is no reason 
shown to value one opinion over the other in terms of the 
etiology of the Veteran's psychiatric disorders.  When, 
after consideration of all evidence and material of record 
in a case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.").  Because there are medical diagnoses of 
PTSD and depression related to the Veteran's motor vehicle 
accident in service, competent and credible evidence that 
the in-service motor vehicle accident occurred, and in-
service evidence that the Veteran was found to have an 
abnormal psychiatric evaluation and difficulty sleeping 
after the motor vehicle accident, the Board concludes that 
the preponderance of the evidence supports the grant of 
service connection for an acquired psychiatric disorder to 
include PTSD and depression.  Thus, following a full review 
of the record, and applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  
See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for 
service connection for an acquired psychiatric disorder 
characterized as depression and PTSD is granted. 


ORDER

The May 17, 2013 Board decision addressing the issue of  
service connection for an acquired psychiatric disorder to 
include PTSD and depression is vacated.

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


